Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 18, 19, and 52-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Despite applicant’s response, the examiner has not found support for the subject matter of the claims, as amended.  The only support that the examiner finds for the claiming of a prepolymer employing three polyester polyols stems from Examples 1, 3, and 6, and these examples are limited to the use of a combination of specific polyester polyols used in specific amounts; accordingly, these examples fail to provide support for the scope of the claims, as amended.  The claimed polyester polyols are broader in scope than what has been disclosed due to the failure of the claims to define the molecular weight and hydroxyl number of the polyester polyols as disclosed within the examples.  Furthermore, with respect to claim 52, the examiner has not found support for (1) the use of “about” in association with the polyether polyol (i) and (2) the use of polyester component (iv).. Claim 52 does not correspond to Example 3.  It is not seen that there is any further disclosure supporting the use of the three claimed polyesters of each independent claim, including the use thereof in the claimed amounts of the claimed scope.  Absent a disclosure encompassing such subject matter, the examples are sufficient only to provide support for subject matter of the same scope as the examples.  Applicant’s response is insufficient to establish that support is present for the claims, as amended.  
3.	The prior art rejections have been withdrawn in view of the amendments and applicant’s arguments.
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765